DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent substantially discloses the multi-fluid injection system and process of use disclosed in this application with minor differences that would have been considered obvious variations.  Specifically, in relation to process claims 21-33 and 40 of this application, the cited patent discloses in claim 1, a method of maintaining an overall flow rate during a sequential delivery of at least two fluids to a patient's blood vessel, the method comprising: delivering at least a first fluid into the patient's blood vessel at a first flow rate; delivering at least a second fluid into the patient's blood vessel at a second flow rate; and adjusting at least one of a first flow profile of the first flow rate and a second flow profile of the second flow rate to dampen a transient increase in the overall flow rate during a transition between delivering one of the first fluid and the second fluid to delivering the other of the first fluid and the second fluid.  The cited patent discloses in claim 2, the method of claim 1, wherein adjusting at least one of the first flow profile of the first flow rate and a second flow profile of the second flow rate comprises delaying a delivery of one of the first fluid and the second fluid until the other of the first fluid and the second fluid reaches a predetermined flow rate.  The cited patent discloses in claim 3, the method of claim 1, wherein adjusting at least one of the first flow profile of the first flow rate and a second flow profile of the second flow rate comprises adjusting one of the first flow rate and the second flow rate using a controller, wherein the adjusting is based on the other of the first flow rate and the second flow rate.  The cited patent discloses in claim 4,
the method of claim 1, further comprising pressurizing the first fluid using a first check valve to a first predetermined pressure before delivering the first fluid.  The cited patent discloses in claim 5, the method of claim 1, further comprising pressurizing the second fluid using a second check valve to a second predetermined pressure before delivering the second fluid.  The cited patent discloses in claim 6, the method of claim 1, further comprising pressurizing the first fluid and the second fluid using a first check valve and a second check valve to a first predetermined pressure and a second predetermined pressure, respectively, before delivering the first fluid and the second fluid.  The cited patent discloses in claim 7, the method of claim 1, wherein adjusting at least one of the first flow profile of the first flow rate and a second flow profile of the second flow rate comprises over-delivering a predetermined volume of at least one of the first fluid and the second fluid during the delivery of the at least one of the first fluid and the second fluid.  The cited patent discloses in claim 8, the method of claim 1, further comprising diluting one of the first fluid and the second fluid with a predetermined volume of the other of the first fluid and the second fluid.  The cited patent discloses in claim 9,  the method of claim 1, further comprising: providing a multi-fluid injection system comprising: a first syringe for receiving the first fluid and a first plunger movable within a barrel of the first syringe to pressurize the first fluid for delivery to the patient's blood vessel; and a second syringe for receiving the second fluid and a second plunger movable within a barrel of the second syringe to pressurize the second fluid for delivery to the patient's blood vessel; and reducing a capacitance of at least one of the first syringe and the second syringe to prevent backflow of at least one of the second fluid into the first syringe and the first fluid into the second syringe.  The cited patent discloses in claim 10, the method of claim 9, further comprising providing a pressure jacket around an outer circumference of at least one of the first syringe and the second syringe to reduce the capacitance of the at least one of the first syringe and the second syringe when the at least one of the first syringe and the second syringe is under pressure.  The cited patent discloses in claim 11,  the method of claim 1, further comprising: providing a multi-fluid injection system comprising: a first syringe for receiving the first fluid and a first plunger movable within a barrel of the first syringe to pressurize the first fluid for delivery to the patient's blood vessel; and a second syringe for receiving the second fluid and a second plunger movable within a barrel of the second syringe to pressurize the second fluid for delivery to the patient's blood vessel, wherein at least one of the first syringe and the second syringe includes a reduced inner diameter to correspond to a desired flow rate.  The cited patent discloses in claim 12, the method of claim 11, further comprising providing an obstruction member within at least one of the first syringe and the second syringe to reduce the inner diameter of at least one of the first syringe and the second syringe.  The cited patent discloses in claim 13, the method of claim 1, further comprising: providing a multi-fluid injection system comprising: a first syringe for receiving the first fluid and a first plunger movable within a barrel of the first syringe to pressurize the first fluid for delivery to the patient's blood vessel; and a second syringe for receiving the second fluid and a second plunger movable within a barrel of the second syringe to pressurize the second fluid for delivery to the patient's blood vessel; providing an external restriction member on an outer circumference of at least one of the first syringe and the second syringe; and adjusting an inner diameter of the external restriction member to adjust a permitted swelling of the at least one of the first syringe and the second syringe.  The cited patent discloses in claim 14, the method of claim 1, wherein adjusting at least one of the first flow profile of the first flow rate and a second flow profile of the second flow rate comprises controlling one of the first flow rate and the second flow rate using an equalizing flow valve based on the other of the first flow rate and the second flow rate.  The cited patent discloses in claim 15, the method of claim 1, wherein adjusting at least one of the first flow profile of the first flow rate and a second flow profile of the second flow rate comprises adjusting at least one of the first flow rate and the second flow rate before delivery of at least one of the first fluid and the second fluid based on at least one of known operating fluid pressure and capacitance of a multi-fluid injection system used to deliver the first fluid and the second fluid.  The cited patent discloses in claim 16, the method of claim 1, wherein adjusting at least one of the first flow profile of the first flow rate and a second flow profile of the second flow rate comprises increasing a transition time between delivering one of the first fluid and the second fluid and delivering the other of first fluid and the second fluid.  
	In relation to product claims 34-39 of this application, the cited patent discloses in claim 17, a multi-fluid injection system configured to maintain an overall flow rate during a sequential delivery of at least two fluids to a patient's blood vessel, the system comprising: a processor configured to control the multi-fluid injection system to: deliver at least a first fluid into the patient's blood vessel at a first flow rate; deliver at least a second fluid into the patient's blood vessel at a second flow rate; and adjust at least one of a first flow profile of the first flow rate and a second flow profile of the second flow rate to dampen a transient increase in the overall flow rate during a transition between delivering one of the first fluid and the second fluid to delivering the other of the first fluid and the second fluid.  The cited patent discloses in claim 18, the controller of claim 17, wherein the processor is further configured to control the multi-fluid injection system to increase a transition time between delivering one of the first fluid and the second fluid and delivering the other of the first fluid and the second fluid.  The cited patent discloses in claim 19, the controller as claimed in claim 17, wherein the processor is further configured to control the multi-fluid injection system to delay the delivery of one of the first fluid and the second fluid until the other of the first fluid and the second fluid reaches a predetermined flow rate.
The cited patent discloses in claim 20, the controller as claimed in claim 17, wherein the processor is further configured to control the multi-fluid injection system to over-deliver a predetermined volume of at least one of the first fluid and the second fluid during delivery of the at least one of the first fluid and the second fluid.  
Allowable Subject Matter
Claims 21-40 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
In relation to independent claim 21, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) delivering the first fluid using a powered fluid injector; (2) delivering the second fluid using the powered fluid injector; and (3) adjusting at least one of a first flow profile of the first fluid and a second flow profile of the second fluid to dampen a transient change in the overall flow rate during a transition between delivering the first fluid to delivering the second fluid.  
In relation to independent claims 34, the prior art of record does not disclose or suggest, inter alia, a processor configured to control the multi-fluid injection system to: (1) deliver the first fluid using the drive mechanism; (2) deliver the second fluid using the drive mechanism; and (3) adjust at least one of a first flow profile of the first fluid and a second flow profile of the second fluid to dampen a transient change in the overall flow rate during a transition between delivering the first fluid to delivering the second fluid.
In relation to independent claim 40, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) delivering the first fluid using a powered fluid injector; (2) delivering the second fluid using the powered fluid injector; and (3) adjusting at least one of a first flow profile of the first fluid and a second flow profile of the second fluid to dampen a transient increase in the overall flow rate during the transition between delivering the first fluid to delivering the second fluid, wherein the first fluid and the second fluid have a different viscosity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783